Citation Nr: 0727377	
Decision Date: 08/31/07    Archive Date: 09/11/07

DOCKET NO.  05-15 864	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Louis, Missouri



THE ISSUES

1.  Entitlement to service connection for bilateral plantar 
faciitis.

2.  Entitlement to service connection for bilateral heel 
spurs.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Lawrence W. Klute, Associate Counsel

INTRODUCTION

The veteran served on active duty from March 1976 to March 
1980, and from March 1985 to September 2003.

This matter comes to the Board of Veteran's Appeals (Board) 
on appeal from a January 2004 decision by the RO.

The Board notes that among several claims for service 
connection that were received in April 2003, the veteran 
claimed service connection for bilateral groin hernias.  
Although the veteran was sent a September 2003 VCAA letter in 
pertinent part referencing this issue, the RO's January 2004 
decision did not specifically include a decision on this 
issue.  Accordingly, this matter is referred to the RO for 
such further action as may be appropriate.  

The Board also notes that in April 2003 the veteran also 
included a separate claim of service connection for bilateral 
heel spurs.  The September 2003 VCAA letter also referenced 
this issue, but the RO's January 2004 decision did not 
specifically address this issue.  The RO only mentioned "a 
history of heel spurs" it in its discussion of its decision 
denying service connection for bilateral plantar faciitis, 
which is the issue currently before the Board on appeal.  
Therefore, as further explained below, the Board is remanding 
both issues for further development.

REMAND

The veteran was afforded a compensation and pension 
examination in May 2003 for several claimed disorders in 
connection with his April 2003 claims of service connection, 
including examination of his feet for plantar faciitis and 
heel spurs.  X-ray study of the veteran's heels revealed no 
fractures, dislocations, or bony abnormalities.  The examiner 
diagnosed the veteran with plantar faciitis, heel spurs by 
history, ruled out by x-ray.  No nexus opinion had been 
requested of the examiner, and none was provided.  The 
veteran had reported that he had been treated for plantar 
faciitis and heel spurs during service in 1995, and was 
provided shoe inserts.  The veteran's current complaint was 
of pain of 3 on a scale of 10, worse with standing more than 
two hours or walking more than five miles.  He wore custom 
arch supports and good shoes.  In its January 2004 decision 
denying service connection for plantar faciitis, the RO 
acknowledged treatment in service, but determined that the 
veteran's bilateral plantar faciitis was not chronic.

In his May 2005 substantive appeal, the veteran contended 
that the one top view X-ray of his feet taken in May 2003 was 
insufficient to diagnose heel spurs and plantar faciitis.  He 
stated that his private physician, Dr. K.S. of the University 
of Alabama's Birmingham Medical Center, said that no one 
could diagnose bone spur/plantar faciitis with one x-ray.  
Dr. K.S. saw the original (in-service?) x-rays and identified 
bone spur caused by plantar faciitis.  The veteran stated 
that he had been taking medications for foot pain since 1995, 
that he had had six pairs of custom inserts made to relieve 
the pain since 1995, and that the pain had become worse due 
to his current work as a teacher doing more standing.  When 
he was in service at the time of the May 2003 examination, he 
had a more sedentary job.

In view of the veteran's claim of additional private medical 
evidence that would support his claims of service connection 
for plantar faciitis and heel spurs and dispute the validity 
of the May 2003 VA examination of his feet, a remand is 
needed in order to obtain the additional private treatment 
reports, and to afford the veteran with another VA 
examination of his feet. 

For the reasons stated, this case is REMANDED for the 
following actions: 

1.  Send the veteran a Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (codified as 
amended at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West Supp. 
2006)) notice letter relating to his 
claim of SMC for aid and attendance that 
complies with the recent decision in the 
case of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  

2.  Ask the veteran to identify, and 
provide releases for any additional, 
relevant private treatment records that 
he wants VA to help him obtain.  
Specifically ask for a release to obtain 
the treatment records of Dr. K.S. that 
relate to treatment of the veteran's 
bilateral plantar faciitis and heel 
spurs.  If he provides appropriate 
releases, or identifies any VA treatment, 
assist him in obtaining the records 
identified, following the procedures in 
38 C.F.R. § 3.159 (2006).  The materials 
obtained, if any, should be associated 
with the claims file.

3.  Next, schedule the veteran for an 
examination of his feet by a VA 
podiatrist or orthopedist who specializes 
in foot disorders.  The claims file must 
be made available for the examiner to 
review, and the examiner must state in 
the report that the claims file was 
reviewed.  All appropriate diagnostic 
studies should be ordered by the 
examiner, including x-rays of the 
veteran's feet.  The veteran should be 
instructed that, if he has pertinent 
historic x-rays of his feet in his 
possession, he must take them to the 
examination for review by the examiner.  
The examiner should diagnose whether the 
veteran has any current foot disorder, 
including bilateral plantar faciitis 
and/or heel spurs.  The examiner should 
provide an opinion as to whether any 
diagnosed foot disorder, including 
plantar faciitis and/or heel spurs, is 
chronic and whether it is as likely as 
not related to the veteran's military 
service.  The examiner should fully 
describe the objective findings that 
support his or her conclusions, and a 
complete rationale for all opinions 
should be provided.

4.  After undertaking any other 
development deemed appropriate, the RO 
should consider the issues on appeal in 
light of all information or evidence 
received.  If any benefit sought is not 
granted, the veteran and his 
representative should be furnished with a 
supplemental statement of the case and 
afforded an opportunity to respond before 
the record is returned to the Board for 
further review.

After the veteran and his representative have been given an 
opportunity to respond to the SSOC, the claims file should be 
returned to this Board for further appellate review.  No 
action is required by the veteran until he receives further 
notice, but he may furnish additional evidence and argument 
while the case is in remand status. Kutscherousky v. West, 12 
Vet. App. 369 (1999); Booth v. Brown, 8 Vet. App. 109 (1995); 
Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).  The 
purposes of this remand are to procure clarifying data and to 
comply with governing adjudicative procedures.  The Board 
intimates no opinion, either legal or factual, as to the 
ultimate disposition of this appeal.

This appeal must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


________________________________
FRANK J. FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of this appeal.  38 
C.F.R. § 20.1100(b) (2006). 

